Exhibit 10.17

First Midwest Bancorp, Inc Form of TARP Compliant Restricted Share Agreement

{Date}

{Name}

 

RE: Letter Agreement dated                 , Restricted Stock Number
                    

Grant of Restricted Stock (the “Agreement”)

Dear                     :

I am pleased to advise you that on                      (the “Date of Grant”),
and pursuant to the First Midwest Bancorp, Inc. Omnibus Stock and Incentive
Plan, as Amended (the “Plan”), the Compensation Committee (the “Committee”) of
the Board of Directors of First Midwest Bancorp, Inc. (the “Company”) has
approved a grant to you of a “Restricted Shares Award” (the “Award”). The Award
provides you with the opportunity to earn _____ shares of the Company’s common
Stock, $0.01 par value per share (“Common Stock”).

The Award is subject to the terms and conditions of the Plan, including any
Amendments thereto, and to the attached TARP Addendum, both of which are
incorporated herein by reference, and to the following provisions:

 

(1) Award

 

  (a) The Company hereby grants to you an Award of                      shares
of Common Stock, subject to the restrictions and other conditions set forth
herein. Such shares are referred to in this Letter Agreement as the “Restricted
Shares.” Restricted Shares may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated subject to Sections (2), (3) and (4). Within
a reasonable time after the date of this Award, the Company shall instruct its
transfer agent to establish a book entry account representing the Restricted
Shares in your name effective as of the Date of Grant, provided that the Company
shall retain control of such account until the Restricted Shares have become
vested in accordance with the Award.

 

  (b) As promptly as practical after the date on which a portion or all of the
Restricted Shares vest under this Agreement, and after receipt of any required
tax withholding under Section 8, the Company shall instruct the transfer agent
to transfer the number of vested Restricted Shares (less any shares withheld in
satisfaction of tax withholding obligations under Section 8, if any) to an
unrestricted account over which only you have control.

 

(2) Restrictions; Vesting

Except as otherwise provided in paragraphs (3) and (4) below, the Restricted
Shares shall vest and become transferable only if you continue in the employment
of the Company or any of its subsidiaries up to the applicable vesting
dates. The Restricted Shares will vest and become transferable in as follows:
(a) 50% will vest on                     ; and (b) the remaining 50% of the
Award will vest                     .

 

(3) Termination of Employment

If your employment with the Company or any of its subsidiaries terminates due to
your death, Disability or Retirement at or after your Normal Retirement Date,
all restrictions on any unvested Restricted Shares will lapse, the dividends
credited to you pursuant to Section 7 will become payable, all such unvested
Restricted Shares will become immediately vested and transferable in full and
the provision of Section 1(b) shall apply. If your employment with the Company
or any of its subsidiaries terminates for any other reason prior to the full
vesting of the Restricted Shares, all dividends credited to you pursuant to
Section 7 and non-vested Restricted Shares shall be immediately forfeited and
all your rights hereunder shall terminate.



--------------------------------------------------------------------------------

(4) Merger, Consolidation or Change in Control

In the event of a Change in Control, all restrictions on the Restricted Shares
will lapse, the dividends credited to you pursuant to Section 7 will become
payable, the Restricted Shares shall be vested and fully transferable and the
provisions of Section 1(b) shall apply. For purposes of this Letter Agreement,
“Change in Control” shall be as defined in Section 14 of the Plan, provided that
notwithstanding the provisions of Section 14(c) of the Plan relating to
stockholder approval of a transaction constituting a Business Combination (as
defined in Section 14(c)), a Change in Control with respect to a Business
Combination shall not occur prior to the date of consummation of such
transaction.

 

(5) Non-Transferability

Subject to the terms of this Agreement, this Award is personal to you and, until
vested and transferable hereunder, may not be sold, transferred, pledged,
assigned or otherwise alienated, otherwise than by will or by the laws of
descent and distribution.

 

(6) Securities Law Restrictions

You understand and acknowledge that applicable securities laws govern and may
restrict your right to offer, sell, or otherwise dispose of any Common Stock
received under the Award.

Executive Officers of the Company subject to the two (2) day reporting rules of
Section 16(a) and short-swing profit recovery rules of Section 16(b) of the
Securities Exchange Act of 1934 should consult the Company’s Corporate Secretary
prior to selling any such shares.

Additional information regarding these rules can be found in the Plan’s “Summary
Description” and the document entitled “General Information Regarding Restricted
Share Grants”.

(7) Stockholder Rights

Upon the effective date of the book entry pursuant to paragraph (1), you shall
have the right to vote the Restricted Shares represented by the Award.

In the event the Company declares the payment of a cash dividend or a stock
dividend (as defined in Section 305 of the Internal Revenue Code of 1986, as
amended) on the Common Stock with a record date occurring during the Award’s
vesting period, you shall be credited with a dollar amount equal to the amount
of the dividend paid on the Restricted Shares held by you as of the close of
business on the record date for such dividend. The Company will hold all such
dividends until the Award vests in full and such amounts shall be paid to you
only upon completion of the full vesting period when the restrictions lapse.
Subject to the provisions of Sections 3 and 4 above, in the event your
employment with the Company terminates prior to full vesting of the Award,
dividends held by the Company and credited to you will be forfeited.

 

(8) Withholding

You shall pay all applicable federal, state and local income and employment
taxes (including taxes of any foreign jurisdiction) which the Company is
required to withhold at any time with respect to the Restricted Shares, which
will generally occur as the Restricted Shares vest, when cash dividends are paid
prior to the time the Restricted Shares vest, or as of the date of grant if you
file an election under Section 83(b) of the tax code. Withholding with respect
to cash dividends will be paid through withholding from your next normal payroll
check. Payment of withholding upon vesting of the shares will be accomplished
through withholding by the Company of Restricted Shares then vesting under this
Award with a value equal to such minimum statutory withholding amount. Shares
withheld as payment of required withholding shall be valued at Fair Market Value
on the date such withholding obligation arises. Payment of withholding as a
result of an 83(b) election must be made by you to the Company in cash or by
delivering previously-acquired shares with a Fair Market Value equal to the
required withholding.

 

(9) Tax Consequences

Information regarding federal tax consequences of the Award can be found in the
Plan’s “Summary Description”, and the document entitled “General Information
Regarding Restricted Share Grants”. You are strongly encouraged to contact your
tax advisor regarding such tax consequences as they relate to you.

 

(10) Employment; Successors

Nothing herein confers any right or obligation on you to continue in the
employment of the Company or any subsidiary or shall affect in any way your
right or the right of the Company or any subsidiary, as the case may be, to
terminate your employment at any time. Nothing herein shall create any right for
you to receive, or obligation on the part of the Company to grant to you, any
future Awards under the Plan. This Agreement shall be binding upon, and inure to
the benefit of, any successor or successors of the Company.

 



--------------------------------------------------------------------------------

(11) Conformity with Plan

 

  (a) The Award is intended to conform in all respects with the
Plan. Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. By executing and returning the enclosed
Confirmation of Acceptance of this Letter Agreement, you agree to be bound by
all the terms hereof and of the Plan. Except as otherwise expressly provided
herein, all definitions stated in the Plan shall be fully applicable to this
Letter Agreement.

 

  (b) Any action taken or decision made by the Compensation Committee of the
Company’s Board of Directors arising out of or in connection with the
construction, administration, interpretation or effect of this Agreement or the
Plan, shall lie within sole and absolute discretion, as the case may be, and
shall be final, conclusive and binding on you and all persons claiming under or
through you. This Agreement shall be binding upon your heirs, executors,
administrators and successors.

 

  (c) This Agreement shall be construed and interpreted in accordance with the
laws of the State of Delaware.

(12) Conformity with TARP Requirements.

The provisions of this Letter Agreement and your rights hereunder are subject to
the TARP Addendum attached hereto and incorporated herein by reference.

To confirm your understanding and acceptance of the Award granted to you by this
Letter Agreement, please execute and return in the enclosed envelope the
following enclosed documents: (a) the “Beneficiary Designation Form” and (b) the
Confirmation of Acceptance endorsement of this Letter Agreement. The original
copy of this Letter Agreement should be retained for your permanent records.

If you have any questions, please do not hesitate to contact the Equity
Compensation Administrator of First Midwest Bancorp, Inc. at (630) 875-
             .

Very truly yours,

First Midwest Bancorp, Inc.



--------------------------------------------------------------------------------

FIRST MIDWEST BANCORP, INC.

TARP ADDENDUM TO LETTER AGREEMENT

Additional Terms and Conditions Applicable to                      Restricted
Shares Award

 

1.   Purpose; Compliance with


    TARP Requirements:

  

The purpose of this TARP Addendum to Restricted Stock Letter Agreement (“TARP
Addendum”) is to incorporate into the terms of the Letter Agreement, provisions
necessary to ensure compliance by the Company and the Grantee with TARP
Requirements. Accordingly, as a condition of receiving the Award of Restricted
Shares, Grantee acknowledges and agrees that:

 

A. the Award is and shall remain subject to any applicable TARP Requirements;

 

B. the Award is subject to modification in order to comply with applicable TARP
Requirements; and

 

C. Grantee agrees to immediately repay any amounts that may have been received
by Grantee under the Award that are later determined to be in conflict with any
applicable TARP Requirements.

 

In furtherance of and without limiting the foregoing, the Restricted Shares
awarded under the Letter Agreement shall be subject to the provisions set forth
below in this TARP Addendum.

2.   Applicability:   

This TARP Addendum and the TARP Requirements are only applicable to the Award
if:

 

A. Grantee is or becomes a MCE, prior to the date the Restricted Shares become
vested and transferable under the terms of the Letter Agreement (such
limitations the “Bonus Limitations”);

 

B. Grantee is a SEO or MCE subject to the Golden Parachute Prohibition; or

 

C. TARP Requirements otherwise apply to this award to Grantee.

 

To the extent the TARP Requirements are not and do not become applicable to
Grantee for the reasons described above, then this TARP Addendum and the TARP
Requirements shall not apply to the Award and Grantee’s rights to the Restricted
Shares shall be governed solely by the terms of the Letter Agreement without
regard to this TARP Addendum.

3.   Long-Term Restricted Stock


    Award; Effect on

    Transferability:

  

To the extent the granting of this Award or Grantee’s rights to the accrual or
payment (within the meaning of the TARP Requirements) of all or any portion of
the Restricted Shares covered by the Award are subject to the Bonus Limitations,
the Award shall be an award of Long-Term Restricted Stock described in Q-1 which
is intended to satisfy the TARP Requirements.

 

To the extent required to comply with the TARP Requirements, the Restricted
Shares covered by the Award shall, to the extent applicable:

 

A. be subject to reduction, as more particularly described below, to such number
of Shares as is necessary so that the value of the Restricted Shares granted to
Grantee hereunder does not exceed the limitations set forth in Q-10(e);

 

B. not become vested to the extent such vesting is not permitted by the TARP
Requirements;

 

C. be subject to a restricted period restricted period of not less than two
years (except for death, disability or a change in control event (under Treas.
Reg. Section 1.409A-3(i)(5)(i)); and

 

D. to the extent otherwise vested, not become transferable earlier than
permitted under the schedule set forth in Q-1 (under the definition of Long-Term
Restricted Stock) pertaining to redemption by the Company of all or a certain
portions of the preferred stock issued to the U.S. Treasury under EESA (or for
certain merger or acquisition transactions).

 

The reduction described in clause (A), above, shall be equal to the excess, if
any, by which the aggregate value of the Restricted Shares (determined as of the
date of grant) exceeds one-third of Grantee’s total annual compensation for the
fiscal year of the grant. If such excess occurs, then, except as provided below,
without any further action by the Company or Grantee, the number of Restricted
Shares covered by the Award shall be reduced by the number of Restricted Shares
(rounded up to the nearest whole Share) determined by dividing the amount by
which such aggregate value exceeded one-third of Grantee’s total annual
compensation by the value of one Share as of the date of grant. Such reduction
shall be effective and such excess Restricted Shares shall be cancelled as of
December 31 of the fiscal year of the date of grant. The foregoing
determinations shall be made in accordance with the provisions of Q-10(e). In
the event Grantee received other grants of restricted stock during the year,
then the determinations described above shall be made on a cumulative basis and
the reduction, if any, shall be applied pro rata across all such awards.



--------------------------------------------------------------------------------

    

The reduction described above shall only occur if Grantee was subject to the
Bonus Limitations on the date of grant.

 

In the event Grantee is not subject to the Bonus Limitations on the date of
grant, but becomes subject to the Bonus Limitations prior to becoming vested in
the Restricted Shares pursuant to the terms of the Letter Agreement, then

 

i. that portion of the Award, if any, that would have been reduced if Grantee
had been subject to the Bonus Limitations on the date of grant respecting the
portion of the restricted period ending on the date prior to the date Grantee
becomes subject to the Bonus Limitations shall not be considered a Long-Term
Restricted Stock award; and

 

ii. the remaining portion of the Award shall be treated as a Long-Term
Restricted Stock award with respect to the remaining portion of the restricted
period on and after the date Grantee becomes subject to the Bonus Limitations.

4.   Effect of TARP


    Requirements on Vesting:

  

The Restricted Shares shall vest in accordance with the provisions of the Letter
Agreement; provided, however, that in the event Grantee is subject to the Golden
Parachute Prohibitions at the time of Grantee’s termination of employment or a
change in control (as provided under Q-1 and Q-9), then provisions of the Letter
Agreement relating to the vesting of the Shares in such circumstances shall
apply only to the extent permitted by the TARP Requirements.

 

In the event Grantee was not subject to the Bonus Limitations on the date of
grant of the Award but becomes subject to the Bonus Limitations prior to
becoming vested in the Restricted Shares pursuant to the terms of the Letter
Agreement, then the vesting of that portion (if any) of the Shares that is not a
Long-Term Restricted Stock award shall be limited to the extent necessary to
comply with the Bonus Limitations as described in Q-10 and the above provisions
of this TARP Addendum.

5.   Tax Treatment:    Grantee understands and acknowledges that the Restricted
Shares covered by the Award may become taxable to Grantee prior to the date
transfer of such Shares is permitted under the TARP Requirements. In such event
and as permitted by TARP Requirements, Restricted Shares having a fair market
value equal to the minimum required statutory tax withholding shall be withheld
from the Award in satisfaction of such tax withholding. Grantee acknowledges
that such withholding shall not be permitted if Grantee is subject to the Bonus
Limitations on the date of grant and Grantee makes a Section 83(b) election to
be taxed on the value of the Shares on that date. 6.   Interpretation:    In the
event all or any portion of the provisions of the Letter Agreement is found to
be in conflict with any applicable TARP Requirements, then in such event this
award and the provisions of the Letter Agreement shall be subject to and
automatically modified by this TARP Addendum to reflect such TARP Requirements
and Award and the Letter Agreement shall be interpreted and administered
accordingly. 7.   Definitions and References:   

To the extent not otherwise defined in the Letter Agreement or this TARP
Addendum, capitalized terms shall have the meaning ascribed to such term in the
IFR.

 

“ARRA” means the American Recovery and Reinvestment Act of 2009.

 

“Bonus Limitations” has the meaning set forth above in Section 2 Applicability.

 

“EESA” means the Emergency Economic Stabilization Act of 2008.

 

“Golden Parachute Prohibition” means an individual with respect to whom the
Company is prohibited from making any golden parachute payment described in
Section 111(3)(C) of EESA, as amended by ARRA, and Q-1 and Q-9 (Sec. 30.9).

 

“Grantee” means                      and his or her successors and assigns.

 

“IFR” means the rules, regulations or other guidance issued by the U.S.
Department of Treasury from time to time relating to the ARRA and EESA,
including, but not limited to, the Interim Final Rule published June 15, 2009.

 

“Letter Agreement” means that Letter Agreement dated                      by and
between the Company and the Grantee, Restricted Stock Number
                     Grant of Restricted Stock.

 

“MCE” means a Most Highly Compensated Employee of the Company whose compensation
is subject to the limitations on paying or accruing any bonus, retention award
and incentive compensation, described in Section 111(3)(D) of EESA, as amended
by ARRA, and Q-1 (Sec. 30.1) and Q-10 (Sec. 30.10).

 

“SEOs” has the meaning set forth in the EESA.

 

“TARP Addendum” shall have the meaning set forth above in Section 1. Purpose;
Compliance with TARP Requirements.

 

“TARP Requirements” means the applicable requirements of Section 111 of the
EESA, as amended by the ARRA, as such requirements are implemented by the “IFR”,
together with such amendments or modifications thereto and any other rules,
regulations or guidance relating thereto as may be published from time to time.

 

References to “Q-xx” are references to the corresponding question and answer
section in the IFR as may be amended.